Case 4:19-cv-00017-SEB-DML Document 46 Filed 08/29/19 Page 1 of 2 PageID #: 943
                                                      Acknowledged.

                                                            This action is hereby dismissed with
                               UNITED STATES DISTRICT COURT prejudice.
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION                 8/29/2019
                                                            Date: ____________

 THE CINCINNATI INSURANCE COMPANY,                      )                  _______________________________

                                                        )                   SARAH EVANS BARKER, JUDGE
                                                                            United States District Court
                                       Plaintiff,       )                   Southern District of Indiana
                                                        )
        vs.                                             ) CAUSE NO. 4:19-cv-17-SEB-DML
                                                        )
 SCOTT HOTEL GROUP, LLC; and                            )
 PAULKRATZER,                                           )
                                                        )
                                       Defendants.      )


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The Parties, by and through their undersigned counsel, pursuant to Federal Rule of Civil

 Procedure 41(a)(1)(A)(ii), stipulate as follows:

    1. The Parties have each considered the uncertainties of further litigation, trial, and potential

        appeals in this matter; the costs, risks, and delays associated with the litigation process;

        and the benefits of the proposed settlement; and the Parties have entered into a settlement

        agreement to resolve their disputes.

        2.      Defendants do not admit any liability or wrongdoing of any kind and, to the

 contrary, disputes all claims and allegations in Plaintiff’s Complaint.

        3.      Pursuant to the settlement agreement, the Parties hereby stipulate and agree to the

 dismissal with prejudice of the Plaintiff’s claims.




                                               Page 1 of 3
                                                                                      304256110v1 1004378
Case
Case 4:19-cv-00017-SEB-DML
     4:19-cv-00017-SEB-DML Document
                           Document 46
                                    45 Filed
                                       Filed 08/29/19
                                             08/28/19 Page
                                                      Page 2
                                                           3 of
                                                             of 2
                                                                3 PageID
                                                                  PageID #:
                                                                         #: 944
                                                                            942




                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing was electronically filed with the
 Court using the CM/ECF system on August 28, 2019 and notification of such filing was sent to
 all parties of record.


                                                    /s/Anthony J. Debre




                                           Page 3 of 3
                                                                                 304256110v1 1004378
